 



Exhibit 10.5
TierOne BANK
AMENDED AND RESTATED THREE-YEAR CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (this “Agreement”) is
effective the 27th day of July 2006, among TierOne Bank, a federally-chartered
savings bank (the “Bank”), TierOne Corporation, a Wisconsin corporation and the
holding company of the Bank (the “Company”), and                              
(the “Executive”). The Company and the Bank are collectively referred to as the
“Employers”.
INTRODUCTION
     The Bank and the Executive previously entered into a certain Three-Year
Change in Control Agreement dated as of                      ___, 2002 (the
“Prior Agreement”). This Agreement amends and restates the Prior Agreement in
its entirety as hereinafter set forth in order to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including the guidance issued to date by the Internal Revenue Service (the
“IRS”) and the proposed regulations issued by the IRS in the fall of 2005.
WITNESSETH
     WHEREAS, the Executive is presently an officer of the Bank;
     WHEREAS, the Employers desire to be ensured of the Executive’s continued
active participation in the business of the Employers; and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employers is terminated under specified circumstances;
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
and upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
     1. Definitions. The following words and terms shall have the meanings set
forth below for the purposes of this Agreement:
     (a) Annual Compensation. The Executive’s “Annual Compensation” for purposes
of this Agreement shall be deemed to mean the highest level of aggregate base
salary and cash incentive compensation paid to the Executive by the Employers or
any subsidiary thereof during the calendar year in which the Date of Termination
occurs (determined on an annualized basis) or either of the

1



--------------------------------------------------------------------------------



 



two calendar years immediately preceding the calendar year in which the Date of
Termination occurs.
     (b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order.
For purposes of this paragraph, no act or failure to act on the Executive’s part
shall be considered “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the Executive’s
action or omission was in the best interests of the Employers.
     (c) Change in Control. “Change in Control” shall mean a change in the
ownership of the Bank or the Company, a change in the effective control of the
Bank or the Company or a change in the ownership of a substantial portion of the
assets of the Bank or the Company as provided under Section 409A of the Code and
the regulations thereunder.
     (d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (e) Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the Notice of Termination.
     (f) Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.
     (g) Good Reason. Termination by the Executive of the Executive’s employment
for “Good Reason” shall mean termination by the Executive following a Change in
Control based on:
     (i) Without the Executive’s express written consent, the assignment by the
Employers to the Executive of any duties which are materially inconsistent with
the Executive’s positions, duties, responsibilities and status with the
Employers immediately prior to a Change in Control, or a material change in the
Executive’s reporting responsibilities, titles or offices as an employee and as
in effect immediately prior to such a Change in Control, or any removal of the
Executive from or any failure to re-elect the Executive to any of such
responsibilities, titles or offices, except in connection with the

2



--------------------------------------------------------------------------------



 



termination of the Executive’s employment for Cause, Disability or Retirement or
as a result of the Executive’s death or by the Executive other than for Good
Reason;
     (ii) Without the Executive’s express written consent, a reduction by either
of the Employers in the Executive’s base salary as in effect immediately prior
to the date of the Change in Control or as the same may be increased from time
to time thereafter or a reduction in the package of fringe benefits provided to
the Executive;
     (iii) A change in the Executive’s principal place of employment by a
distance in excess of 25 miles from its location immediately prior to the Change
in Control;
     (iv) Any purported termination of the Executive’s employment for Disability
or Retirement which is not effected pursuant to a Notice of Termination
satisfying the requirements of paragraph (i) below; or
     (v) The failure by the Employers to obtain the assumption of and agreement
to perform this Agreement by any successor as contemplated in Section 10 hereof.
     (h) IRS. “IRS” shall mean the Internal Revenue Service.
     (i) Notice of Termination. Any purported termination of the Executive’s
employment by the Employers for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Employers’ termination of the Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 11 hereof.
     (j) Retirement. “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employers’ retirement policies, including early
retirement, generally applicable to their salaried employees.
     2. Term of Agreement. The term of this Agreement shall be for three years,
commencing as of October 1, 2005 (the “Start Date”). Commencing on the first
anniversary of the Start Date, the term of this Agreement shall extend for an
additional year on each annual anniversary of the Start Date of this Agreement
until such time as the Boards of Directors of the Employers or the Executive
give notice in accordance with the terms of Section 11 hereof of their or his
election, respectively, not to extend the term of this Agreement. Such written
notice of the election not to extend must be given not less than thirty
(30) days prior to any such anniversary date. If any party

3



--------------------------------------------------------------------------------



 



gives timely notice that the term will not be extended as of any annual
anniversary date, then this Agreement shall terminate at the conclusion of its
remaining term. The Boards of Directors of the Employers will review this
Agreement and the Executive’s performance annually for purposes of determining
whether to extend this Agreement. References herein to the term of this
Agreement shall refer both to the initial term and successive terms.
     3. Benefits Upon Termination. If the Executive’s employment by the
Employers shall be terminated subsequent to a Change in Control and during the
term of this Agreement by (i) the Employers for other than Cause, Disability,
Retirement or the Executive’s death or (ii) the Executive for Good Reason, then
the Employers shall:
     (a) pay to the Executive in a lump sum as of the Date of Termination a cash
severance amount equal to three (3) times the Executive’s Annual Compensation;
and
     (b) maintain and provide for a period ending at the earlier of (i) the
expiration of the remaining term of this Agreement as of the Date of Termination
or (ii) the date of the Executive’s full-time employment by another employer
(provided that the Executive is entitled under the terms of such employment to
benefits substantially similar to those described in this subparagraph (b)), at
no cost to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the
Employers in which the Executive was entitled to participate immediately prior
to the Date of Termination (excluding (w) the Employers’ Employee Stock
Ownership Plan, (y) stock option and restricted stock plans of the Employers and
(z) cash incentive compensation included in Annual Compensation), provided that
in the event that the Executive’s participation in any plan, program or
arrangement as provided in this subparagraph (b) is barred, or during such
period any such plan, program or arrangement is discontinued or the benefits
thereunder are materially reduced, the Employers shall arrange to provide the
Executive with benefits substantially similar to those which the Executive was
entitled to receive under such plans, programs and arrangements immediately
prior to the Date of Termination. If substantially similar benefits cannot be
provided to the Executive, then the Employers shall pay to the Executive a cash
amount equal to the Executive’s cost of obtaining such benefits on his own,
adjusted for any federal or state income taxes the Executive has to pay on the
cash amount); provided further, however, that if the provision of any of the
benefits covered by this Section 3(b) would trigger the 20% tax and interest
penalties under Section 409A of the Code either due to the nature of such
benefit or the length of time it is being provided, then the benefit(s) that
would trigger such tax and interest penalties due to the nature of the benefit
shall not be provided at all and the benefit(s) that would trigger the tax and
interest penalties if provided beyond the “limited period of time” set forth in
the regulations under Section 409A shall not be provided beyond such limited
period of time (collectively, the “Excluded Benefits”), and in lieu of the
Excluded Benefits the Employers shall pay to the Executive, in a lump sum within
30 days following termination of employment or within 30 days after such
determination should it occur after termination of employment, a cash amount
equal to the cost to the Employers of providing the Excluded Benefits.

4



--------------------------------------------------------------------------------



 



     4. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 3 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employers, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits payable by the Employers pursuant to Section 3
hereof shall be reduced by the amount, if any, which is the minimum necessary to
result in no portion of the payments and benefits payable by the Employers under
Section 3 being non-deductible to the Employers pursuant to Section 280G of the
Code and subject to the excise tax imposed under Section 4999 of the Code. If
the payments and benefits under Section 3 are required to be reduced, the cash
severance shall be reduced first, followed by a reduction in the fringe
benefits. The determination of any reduction in the payments and benefits to be
made pursuant to Section 3 shall be based upon the opinion of independent
counsel selected by the Employers and paid by the Employers. Such counsel shall
promptly prepare the foregoing opinion, but in no event later than thirty
(30) days from the Date of Termination, and may use such actuaries as such
counsel deems necessary or advisable for the purpose. Nothing contained herein
shall result in a reduction of any payments or benefits to which the Executive
may be entitled upon termination of employment under any circumstances other
than as specified in this Section 4, or a reduction in the payments and benefits
specified in Section 3 below zero.
     5. Mitigation; Exclusivity of Benefits.
     (a) The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise. The amount of
severance to be provided pursuant to Section 3(a) hereof shall not be reduced by
any compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, but the amount of benefits
to be provided pursuant to Section 3(b) hereof is subject to reduction as set
forth therein.
     (b) The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employers pursuant to employee benefit plans
of the Employers or otherwise.
     6. Withholding. All payments required to be made by the Employers hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Employers may reasonably
determine should be withheld pursuant to any applicable law or regulation.
     7. Nature of Employment and Obligations.
     (a) Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employers and the
Executive, and the Employers may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.

5



--------------------------------------------------------------------------------



 



     (b) Nothing contained herein shall create or require the Employers to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employers hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employers.
     8. Source of Payments. It is intended by the parties hereto that all
payments provided in this Agreement shall be paid in cash or check from the
general funds of the Bank. Further, the Company guarantees such payment and
provision of all amounts and benefits due hereunder to the Executive and, if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.
     9. No Attachment.
          (a) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
          (b) This Agreement shall be binding upon, and inure to the benefit of,
the Executive, the Bank and their respective successors and assigns.
     10. Assignability. The Employers may assign this Agreement and their rights
and obligations hereunder in whole, but not in part, to any corporation, bank or
other entity with or into which either of the Employers may hereafter merge or
consolidate or to which either of the Employers may transfer all or
substantially all of its respective assets, if in any such case said
corporation, bank or other entity shall by operation of law or expressly in
writing assume all obligations of the Employers hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or their rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder.
     11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

         
 
  To the Corporation:   Secretary
 
      TierOne Corporation
 
      1235 N Street
 
      Lincoln, Nebraska 68508

6



--------------------------------------------------------------------------------



 



         
 
  To the Bank:   Secretary
 
      TierOne Bank
 
      1235 N Street
 
      Lincoln, Nebraska 68508  
 
  To the Executive:                                    
 
      At the address last appearing
 
      on the records of the Employers

     12. Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer or officers as may be
specifically designated by the Boards of Directors of the Employers to sign on
their behalf, except as set forth below. No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. In addition, notwithstanding
anything in this Agreement to the contrary, the Employers may amend in good
faith any terms of this Agreement, including retroactively, in order to comply
with Section 409A of the Code.
     13. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the State of Nebraska.
     14. Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     15. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     17. Regulatory Provisions.
          (a) The Employers may terminate the Executive’s employment at any
time, but any termination by the Employers, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 1(b) hereof.

7



--------------------------------------------------------------------------------



 



          (b) If the Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. § 1818(e)(3) or (g)(1)), the Employers’ obligations under this Agreement
shall be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Employers may in
its discretion (i) pay the Executive all or part of the compensation withheld
while their contract obligations were suspended and (ii) reinstate (in whole or
in part) any of the obligations which were suspended.
          (c) If the Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §
1818(e)(4) or (g)(1)), all obligations of the Employers’ under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
          (d) If the Bank is in default as defined in Section 3(x)(1) of the
Federal Deposit Insurance Act, all obligations of the Employers under this
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the contracting parties.
          (e) All obligations under this Agreement shall be terminated, except
to the extent determined that continuation of the Agreement is necessary for the
continued operation of the institution: (i) by the Director of the Office of
Thrift Supervision (or his or her designee) at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act; or (ii) by the Director of the Office of Thrift
Supervision (or his or her designee) at the time the Director (or his or her
designee) approves a supervisory merger to resolve problems related to operation
of the Bank or when the Bank is determined by the Director to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.
          (f) Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (12 U.S.C. § 1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.
     18. Reinstatement of Benefits Under Section 17(b). In the event the
Executive is suspended and/or temporarily prohibited from participating in the
conduct of the Bank’s affairs by a notice described in Section 17(b) hereof (the
“Notice”) during the term of this Agreement and a Change in Control, as defined
herein, occurs, the Employers will assume their obligation to pay and the
Executive will be entitled to receive all of the termination benefits provided
for under Section 2 of this Agreement upon the Bank’s receipt of a dismissal of
charges in the Notice.
     19. Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators

8



--------------------------------------------------------------------------------



 



sitting in a location selected by the Bank within fifty (50) miles from the
location of the Bank’s main office, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that the
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement, other than in the case of a
termination for Cause.
     20. Payment of Costs and Legal Fees. All reasonable costs and legal fees
paid or incurred by the Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Bank (which payments are guaranteed by the Company pursuant to Section 8 hereof)
if the Executive is successful on the merits pursuant to a legal judgment,
arbitration or settlement.
     21. Entire Agreement. This Agreement embodies the entire agreement between
the Employers and the Executive with respect to the matters agreed to herein.
All prior agreements between the Employers and the Executive with respect to the
matters agreed to herein are hereby superseded and shall have no force or
effect, except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere provided. No
provision of this Agreement shall be interpreted to mean that Executive is
subject to receiving fewer benefits than those available to him without
reference to this Agreement.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
above written.
          THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.

             
 
            Attest:   TierOne BANK    
 
           
 
  By:        
 
           
 
     
Gilbert G. Lundstrom, Chairman and Chief Executive Officer
   
 
            Attest:   TierOne CORPORATION
(as guarantor)    
 
           
 
  By:        
 
           
 
     
Gilbert G. Lundstrom, Chairman and Chief Executive Officer
   
 
            Attest:   EXECUTIVE    
 
           
 
  By:        
 
           
 
           

10